This appeal is from a final decree validating certain refunding bonds of the Board of Public Instruction of Broward County known as Series "D." The *Page 697 
same proceedings led up to the final decree as are related in J.D. Bryan v. Board of Public Instruction of Broward County in relation to Series "A" refunding bonds, opinion filed this date.
The question presented is whether or not time warrants are such obligations as can be refunded under Chapter 15772, Acts of 1931, without an approving vote of the people.
What we said in the opinion under the same style as to Series "C" refunding bonds is conclusive of this question but we consider that it is also foreclosed by State v. Board of Public Instruction for Manatee County, 139 Fla. 519, 190 So. 686.
Affirmed.
WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.